Case 18-03098-KLP          Doc 30     Filed 12/10/18 Entered 12/10/18 10:53:13     Desc Main
                                      Document     Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


                                                    )
In re:                                              )
                                                    )
DIGITAL INK, INC., and                              )     Case No. 18-30056-KLP
CHRISTOPHER DAVID McGINNIS,                         )
                                                    )     Chapter 7
                        Debtors.                    )
                                                    )
                                                    )
HARRY SHAIA, JR., TRUSTEE,                          )
                                                    )
                        Plaintiff,                  )
v.                                                  )     Adv. Pro. No. 18-03098-KLP
                                                    )
BMST, INC., et al.,                                 )
                                                    )
                        Defendants.                 )
                                                    )

                   BMST DEFENDANTS’ REPLY TO TRUSTEE’S
               MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS

         Defendants, BMST, Inc. and Mark Beltrami (together, the “BMST Defendants”), by

counsel, for their reply to Plaintiff/Trustee Harry Shaia, Jr.’s (the “Trustee”) Memorandum in

Opposition to Motion to Dismiss (the “Memo in Opposition”) state as follows:




Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:       804.771.9500
Facsimile:       804.644.0957
E-mail:          rwestermann@hirschlerlaw.com
                 fcragle@hirschlerlaw.com

Counsel for BMST, Inc. and Mark Beltrami
Case 18-03098-KLP            Doc 30     Filed 12/10/18 Entered 12/10/18 10:53:13                  Desc Main
                                        Document     Page 2 of 7



I.        COUNTS V AND VII

          The Complaint avers that McGinnis1, as DII’s sole member, took $400,000 out of the

company, and that DII’s financial condition never recovered. See Compl. at ¶¶ 28-29. DII was

unable to pay its debts as they came due, and its assets were used as collateral to secured lenders.

See Id. at ¶¶ 29, 40. BMST then acquired DII’s assets for approximately $1,250,000. See Id. at

¶ 42. Given that the Complaint avers that DII was unable to pay its bills, and assets acquired

were by secured lenders, a fair inference of the allegations is that absent BMST’s seven-figure

purchase of DII’s assets, DII’s secured creditors would have foreclosed, which would have shut

DII down – leaving no source of recovery for any unsecured creditors. That is not – and cannot

be – fraud. That does not sufficiently allege fraud. The allegations that BMST acquired assets

that otherwise would have been foreclosed upon and turned a profit does not fraud make. As the

Complaint tacitly avers that, absent BMST’s acquisition of assets, DII would have been shut

down and its assets foreclosed upon, any assertion of fraud is belied by the express allegations.

II.       COUNTS VI AND VIII

          Counts VI and VIII fail as a matter of law for two independent reasons:

                  1.       The statutory relief sought is only to the transferee, not the
                           transferor, and BMST is the transferor;

                  2.       No cause of action for aiding and abetting fraudulent conveyance
                           or conspiracy to commit fraudulent conveyance exists under
                           Virginia or Federal law.

          A.      STATUTORY LIABILITY ATTACHES SOLELY TO THE TRANSFEREE

          BMST is the transferor. Ragland is the transferee.




1
      Capitalized terms not otherwise defined herein shall retain the meaning ascribed in the BMST Defendants’
      Memorandum in Support of Motion to Dismiss Complaint to Avoid Transfers, Impress Successor Liability, and
      Obtain an Order of Substantive Consolidation (the “Memo in Support”).

                                                       2
Case 18-03098-KLP         Doc 30    Filed 12/10/18 Entered 12/10/18 10:53:13             Desc Main
                                    Document     Page 3 of 7



        Section 550(a) of the Bankruptcy Code provides that the avoidance of a transfer under §§

548 or 544 allows the trustee to recover only from “the initial transferee of such transfer or the

entity from whom such benefit such transfer was made” or from “any immediate or mediate

transferee of such transferee.” 11 U.S.C. §§ 550(a)(1) & (2); see Matson v. Rescue Rangers,

LLC, 576 B.R. 521, 527 (Bankr. E.D. Va. 2017) (Phillips, J.)

        Virginia Code § 55-80 provides that transfers made with the intent to “delay, hinder or

defraud creditors . . . be void.” As this Court stated in Rescue Rangers:

                The Trustee’s claims that the Transfers are also avoidable under Va. Code Ann.
                55-80 and 55-81 likewise do not overcome the limitations imposed by § 550(a).
                Sections 55-80 and 55-81 void certain transfers but neither statute imposes
                liability who are not transferees or beneficiaries.

576 B.R. at 528-29.

        Similarly, in Price v. Hawkins – as heavily relied upon by the Trustee – the Supreme

Court of Virginia stated that: “[w]hen the property ‘cannot be identified in any form,’ such as

money placed in a transferee’s checking account . . . “the grantee [(a/k/a transferee)] should

respond personally for the value of the property . . .” 247 Va. 32, 36 (1994).

        Liability under these statutory schemes provides for the voiding of the transfer, or, in

cases of fungible goods, such as cash, personal liability can be ascribed to the transferee.

Because BMST is the transferor, and because no authority exists providing for liability to the

transferor, the claim fails.

        B.      NO CAUSE OF ACTION EXISTS FOR AIDING AND ABETTING AND/OR CONSPIRACY
                TO COMMIT FRAUDULENT TRANSFER

        The Trustee concludes that he has “specifically alleged that the BMST Defendants

knowingly aided McGinnis’ efforts to avoid his creditors.” Memo in Opp. pg. 6; see also

Compl. at ¶¶ 81 & 88 (“At McGinnis’ direction, BMST knowingly and intentionally helped



                                                  3
Case 18-03098-KLP        Doc 30    Filed 12/10/18 Entered 12/10/18 10:53:13             Desc Main
                                   Document     Page 4 of 7



McGinnis hinder, delay and defraud his creditors . . .”). In essence, the Trustee attempts to assert

a claim for aiding and abetting and/or conspiracy to commit fraudulent transfer.

       No cause of action exists for aiding and abetting and/or conspiracy to commit fraudulent

transfer. In Matson v. Rescue Rangers, this Court stated: “[t]o the extent the Trustee contends

that liability would exist for aiding and abetting, or conspiracy to commit, a fraudulent

conveyance as a matter of federal law under the Bankruptcy Code, his contention is without

merit.” 576 B.R. 521, 528 (Bankr. E.D. Va. 217) (Phillips, J.) (citing, inter alia, Ray v. Garland

(In re Martin), Adv. No. 10-5059, 2011 Bankr. LEXIS 4830, at *5 (Bankr. E.D. Tenn. Dec. 8,

2011) (“[C]ourts have consistently held that there is no such thing as liability for aiding and

abetting a fraudulent conveyance as a matter of federal law under the Code.”).

       In La Bella Dona Skin Care, Inc. v. Belle Femme Enters., LLC – a case relied on by the

Trustee – the Supreme Court of Virginia held: “because avoidance of a transaction is the only

remedy available under Code § 55-80, a claim for fraudulent conveyance is not a predicate

unlawful act from which liability can be spread to others on a theory of civil conspiracy.” 294

Va. 243, 257 (2017) (This holding is found under the heading: “ii: Conspiracy to Effectuate a

Fraudulent Conveyance is Not an Actionable Claim.”).

       Because no claims for aiding and abetting and/or conspiracy to commit fraudulent

conveyance are recognized under Virginia or Federal law, these claims fail.

III.   COUNTS VII AND IX

       Counts VII and IX are untimely and barred by the statute of limitations as evidenced on

the face of the Complaint. The Trustee does not contest this and instead argues that the Court

should consider McGinnis’ – not DII’s – filing date as the operative date. No law is cited for this

proposition.



                                                 4
Case 18-03098-KLP         Doc 30   Filed 12/10/18 Entered 12/10/18 10:53:13             Desc Main
                                   Document     Page 5 of 7



       The Trustee further argues that because the Complaint asks for declaratory relief in Count

X, the Court should consider McGinnis’ filing date as the operative date. McGinnis has filed an

answer opposing this relief. Moreover, as argued previously (and below), Declaratory Judgment

is not an independent cause of action.

       The Trustee admits the claims are untimely as pled. Despite this, he asks the Court to

permit the claims to proceed based on the assumption that the Court will grant substantive

consolidation – that is opposed by McGinnis. Implicit in this request is asking the Court to

require the BMST Defendants to defend these claims based upon the Trustee’s hopes of

prevailing on this contested claim. Again, no law is cited for this proposition. The Court should

not permit such claims to remain. Currently, the matters are procedurally consolidated. Nothing

more. In the event the Trustee prevails on Count X, then new claims can be asserted or new

actions filed. The BMST Defendants should not be required to defend against admittedly

deficient claims on the Trustee’s hopes he can get a favorable ruling at trial that, only then, will

create legal justification for the action. Stated simply, the Trustee should not be able to put the

cart before the horse – specifically on an extraordinary remedy on a contested claim.

IV.    COUNT XI

       Declaratory Judgment is not an independent cause of action. It is a remedy. In the

Memo in Opposition, the Trustee argues that “Count XI appropriately seeks a remedy within

this Court’s jurisdiction.” Memo in Opp. at pg. 7. This argument misses the mark. It is

axiomatic that without a cognizable cause of action, there can be no remedy. The BMST

Defendants incorporate their argument under Section VI of their Memorandum in Support of

Motion to Dismiss [Doc. 11], and reiterate that, without pleading a cognizable cause of action,

there can be no remedy.



                                                 5
Case 18-03098-KLP        Doc 30    Filed 12/10/18 Entered 12/10/18 10:53:13          Desc Main
                                   Document     Page 6 of 7




       WHEREFORE, for the foregoing reasons, the BMST Defendants request that this Court

enter an Order: (i) dismissing the Complaint against them, in full, with prejudice; (ii) granting

the BMST Defendants their reasonable costs and fees incurred; and (iii) granting such other and

further relief as this Court deems just and proper.


Dated: December 10, 2018                      Respectfully submitted,

                                              BMST, INC. and MARK BELTRAMI



                                                /s/ Franklin R. Cragle, III
                                                                     Counsel

Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:    804.771.9500
Facsimile:    804.644.0957
E-mail:       rwestermann@hirschlerlaw.com
              fcragle@hirschlerlaw.com

Counsel for BMST, Inc. and Mark Beltrami




                                                 6
Case 18-03098-KLP       Doc 30    Filed 12/10/18 Entered 12/10/18 10:53:13              Desc Main
                                  Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018, a true and complete copy of the foregoing

Reply to Memorandum in Opposition was filed and served electronically using the Court’s ECF

System and was also sent by e-mail and first class mail, postage prepaid, as follows:

                      Kimberly A. Taylor, Esq.
                      William A. Broscious, Esq.
                      Kepley Broscious & Biggs, PLLC
                      2211 Pump Road
                      Richmond, Virginia 23233
                      (ktaylor@kbbplc.com)
                        Counsel for Harry Shaia, Jr., Trustee

                      Robert A. Canfield, Esq.
                      Canfield Wells & Kruck, LLP
                      4124 E. Parham Road
                      Henrico, Virginia 23228
                      (bob@cwkllp.com)
                        Counsel for Christopher McGinnis

                      Daniel M. Press
                      Chung & Press, P.C.
                      6718 Whittier Ave., Suite 200
                      McLean, Virginia 22101
                      (dpress@chung-press.com)
                        Counsel for Gabrielle Ragland


                                                              /s/ Franklin R. Cragle, III
                                                                            Counsel




                                                7
